NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
     Claims 1 - 20 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Regarding claim 1, the closest prior art (Hsieh et al., US 2017/0249759 A1) discloses a method for removing image artifacts, further comprising: receiving a primary image, wherein the primary image is a medical image (see Hsieh, lines 1 -3 of paragraph 0028, wherein Hsieh discloses acquiring CT image using the imaging system; analyzing the primary image (see Hsieh, the term “ analyzing the initial image” on line 3 of paragraph 0031) for global artifacts and local artifacts (see Hsieh, lines 1 – 3 of paragraph 0031, wherein Hsieh discloses identifying at least one artifact. Further on line 7 – 14 of paragraph 0032, Hsieh discloses that two distinct artifacts can be identify by the processing unit 120, the first type of artifact equivalent to the global artifact and the second type equivalent to the local artifact); in response to identifying a global artifact in the primary image (see Hsieh, lines 1 – 2 of paragraph 0032, wherein Hsieh discloses identifying at least one artifact; and further see the term “first type of artifact” on line 10 of paragraph 0032), generating a secondary image with the global artifact removed (see Hsieh, line 10 of paragraph 
     Another relevant prior art (Braun et al., US 2019/0128989 A1) discloses the steps of utilizing a first or second generative adversarial network to generate the secondary image or the patch (see Braun, lines 1 -3 of paragraph 0042, wherein Braun discloses using the GAN to generate artifacts corrected MR image data).
     However, both prior arts do not clearly teach or fairly suggest the step of generating a hybrid image containing a reduction of global artifact and a reduction of local artifact by combining the secondary image and the patch, the hybrid image being generated utilizing a hybrid generative adversarial network.
     Claims 9 and 15 are allowable for similar reasons as discussed above with respect to claim 1.
     Claims 2 – 8, 10 – 14 and 16 - 20 are allowable for at least the reasons that they depend from independent claims 1, 9 and 15.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Bequé et al. (US 2017/0365047 A1) discloses a system and method for identifying and classifying different types of artifacts and performing image reconstruction by reducing the artifacts to a satisfactory low level.
     Bredno et al. (US 9,153,012 B2) discloses a method for attenuation-corrected tomographic reconstruction by diagnosing images features close to artifact sources. 
     Shroff et al. (US 2015/0332475 A1) discloses techniques to identify where motion has occurred in a scene, which can be further used to reduce artifacts that may be generated when images are combined. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE NOEL Y ZANETSIE/Examiner, Art Unit 2669      
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669